Case 0:19-cv-61084-RNS Document 81 Entered on FLSD Docket 06/23/2021 Page 1 of 1




                            United States District Court
                                      for the
                            Southern District of Florida

  United States of America and       )
  others, ex rel. Amber Watt,        )
  Plaintiffs,                        )
                                     ) Civil Action No. 19-61084-Civ-Scola
  v.                                 )
                                     )
  VirtuOx, Inc., Defendant.          )
                  Order Granting Temporary Stay of Discovery
        Plaintiff/Relator Amber Watt and Defendant VirtuOx, Inc. jointly seek a
 stay of discovery pending resolution of VirtuOx’s motion to dismiss. (Jt. Mot.,
 ECF No. 80.) The parties submit a stay is warranted because a favorable ruling
 on VirtuOx’s motion to dismiss could ultimately dispose of this case in its
 entirety. The Court has taken a “‘preliminary peek’ at the merits of the motion”
 and finds the issue raised as to whether Watt has met her burden of stating a
 claim under the False Claims Act appears to have a strong likelihood of being
 granted. See Ray v. Spirit Airlines, Inc., No. 12-61528-CIV, 2012 WL 5471793,
 at *1 (S.D. Fla. Nov. 9, 2012) (Scola, J.) (quoting Feldman v. Flood, 176 F.R.D.
 651, 652–53 (M.D.Fla.1997)). And, if the motion to dismiss is granted in its
 entirety, the need for discovery in this proceeding will be eliminated. Id.
 Notably, the parties seek this stay jointly.
        The Court thus finds a stay warranted and grants the joint motion (ECF
 No. 80). Discovery is accordingly stayed until this Court issues its order on
 VirtuOx’s motion to dismiss. If the motion is ultimately denied, (1) discovery
 must immediately move forward; and (2) the parties must file an amended
 joint-scheduling report within seven days of the entry of any order denying the
 motion to dismiss. This stay does not affect any mediation deadlines, the
 deadline to amend the pleading or join parties, or the deadline for the parties to
 file their joint-interim-status report.

       Done and ordered, at Miami, Florida, June 22, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
